                                         Case 3:19-cv-03385-MMC Document 41 Filed 08/25/20 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                           IN THE UNITED STATES DISTRICT COURT

                                  5                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7                                                   Case No. 19-cv-03385-MMC
                                         IN RE PACIFIC THOMAS
                                  8      CORPORATION,                                 Bankruptcy Court No. 14-54332 MEH
                                                                                      Adv. No. 14-05114
                                  9                  Debtor

                                  10                                                  ORDER DIRECTING APPELLANT TO
                                                                                      FILE OPENING BRIEF BY AUGUST
                                  11                                                  31, 2020
                                  12     KYLE EVERETT, Chapter 11 Trustee,
Northern District of California
 United States District Court




                                                      Plaintiff,
                                  13
                                                 v.
                                  14

                                  15     RANDALL WHITNEY, et al.,
                                                  Defendants.
                                  16

                                  17

                                  18         On August 5, 2020, the Court directed appellant Randall Whitney ("Whitney") to

                                  19   show cause why the above-titled bankruptcy appeal should not be dismissed due to his

                                  20   failure to file an opening brief after having been afforded numerous extensions to do so.

                                  21         The Court is now in receipt of Whitney's response to the order to show cause, in

                                  22   which response he states an "essential" exhibit was not made part of the record on

                                  23   appeal until August 6, 2020 (see Appellant's Response at 5:6, 7:1), and seeks an order

                                  24   directing him to "complete the opening brief by August 31, 2020 (see id. at 10:24-26).1

                                  25
                                             1
                                  26            To the extent Whitney seeks leave to file a "motion to augment record on appeal"
                                       (see id. at 13:8-10), which motion is attached as Exhibit C to his response to the order to
                                  27   show cause, the request is DENIED, as Whitney has not submitted with said motion any
                                       document(s) with which he seeks to augment the record or identified any such document
                                  28   on the schedule attached to the motion (see id. Ex. C, Ex. 1).
                                         Case 3:19-cv-03385-MMC Document 41 Filed 08/25/20 Page 2 of 2




                                   1         Good cause having been shown, Whitney is hereby DIRECTED to file his opening

                                   2   brief no later than August 31, 2020.

                                   3         IT IS SO ORDERED.

                                   4

                                   5   Dated: August 25, 2020
                                                                                         MAXINE M. CHESNEY
                                   6                                                     United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                               2
